*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated 07/25/2022 is acknowledged. 
Priority
This application is a 371 of PCT/JP2018/046137 filed on 12/14/2018, and claims foreign priority in Japanese applications JP2017-242845 filed on 12/19/2017 and JP2018-143868 filed on 07/31/2018.
Claim Status
Claims 1-7 are pending and examined. Claims 1 and 5 were amended. 
Withdrawn Claim Rejections — 35 USC § 102
Rejections of claim 1 and 3-7 as being anticipated by Nink (WO 2012/084969 A1 Published June 28, 2012 — of record in IDS dated 06/17/2020) are withdrawn because Nink’s example does not anticipate the claims as amended. Arguments directed to these rejections are moot because rejection are withdrawn. 
New and Maintained Claim Rejections —35 USC § 103
Modified as Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C.
102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nink (WO
2012/084969 AI Published June 28, 2012 — of record in IDS dated 06/17/2020) as evidenced by Polymer Database on SEBS (Pages 1-2, Accessed on August 8, 2022, Accessed from https://polymerdatabase.com/Polymer%20Brands/SEBS.html). 
The claims require a rotigotine-containing patch as described by the claims.
The teachings of Nink are related to an adhesive composition containing rotigotine and a
transdermal therapeutic system (TTS) comprising the adhesive composition. The adhesive
composition contains a pressure sensitive adhesive selected from a styrenic polymer, a
polyisobutylene, or mixtures thereof; and at least one crosslinked polyvinyl pyrrolidone, at least
one copolymer of vinyl pyrrolidone and vinyl acetate, or mixtures thereof (Abstract). Example 3
teaches an adhesive composition as follows:

    PNG
    media_image1.png
    224
    588
    media_image1.png
    Greyscale

In a stirred vessel, rotigotine, crospovidone, and octyldodecanol are dissolved in ethanol,
ethyl acetate, and n-heptane as solvents. Further steps are as described in Figure 1 (paragraph
bridging pages 29-30). Example 1 teaches that the contents were in a solution prior to coating on
a release liner. The solvents were removed to form the adhesive layer, which is then covered
with a polyester foil (backing layer) (page 28 lines 5-21).
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition in Example 3 by replacing Durotak (polyisobutylene) with styrenic polymer as the pressure sensitive adhesive, with a reasonable expectation of success because Nink teaches that the pressure sensitive adhesive contained in the composition is selected from the group consisting of a styrenic polymer, a polyisobutylene, or mixtures thereof (page 7 lines 26-28). Replacing one equivalent with another to obtain predictable results supports obviousness. It would have been further obvious to have selected styrene-ethylene/butylene-styrene copolymer as the styrenic polymer, with a reasonable expectation of success because Nink teaches S-EB-S as a preferred styrenic copolymer for use as pressure sensitive adhesive (Paragraph bridging pages 9-10). S-EB-S is a known thermoplastic elastomer, as evidenced by Polymer Database.
Modified composition of Example 3 meets all of the claimed elements because TTS formed in modified Example 3 is a rotigotine-containing patch comprising a backing layer and an adhesive layer, wherein the adhesive layer comprises rotigotine, styrene-ethylene/butylene-styrene (a styrene-based thermoplastic elastomer), octyldodecanol (an aliphatic alcohol), and a crospovidone (a cross-linked polyvinyl pyrrolidone). The mass ratio of the rotigotine and the crospovidone is 20:9, which is equivalent to 2.22:1. The claimed range is obvious because it encompasses 2.22:1. The table in Example 3 recites rotigotine as being in a concentration of 9 wt. %. It would have been reasonable to interpret this teaching to mean rotigotine in free form because page 6 lines 21-28 teaches rotigotine as being represented by 

    PNG
    media_image2.png
    168
    229
    media_image2.png
    Greyscale
, which is rotigotine in free form.
Regarding claim 2, the present specification defines “dissolved form" of a drug to mean that the drug is molecularly diffused in the adhesive agent layer at room temperature (25 °C.). The dissolved form of a drug can be confirmed by the absence of an endothermic melting point peak derived from crystals and a baseline shift due to a glass transition derived from an amorphous substance in differential scanning calorimetry (DSC). Nink teaches stability of the drug on page 30 lines 6-12. The amount of crystals was visually determined in the composition under different storage conditions. It was observed that there were no crystals in the matrix. The definition in the specification requires the composition to have no endothermic melting point peak derived from crystals and a baseline shift due to a glass transition derived from the amorphous substance in DSC. The prior art composition was not tested under the same conditions as claimed composition to determine the presence of crystals, thus it is unknown if the presence of crystals would have been detected by DSC. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have expected the drug in the prior art composition to be in dissolved form, with a reasonable expectation of success because the prior art composition contains the same components and in the same concentrations as claimed composition and had the prior art composition been tested under identical conditions as claimed composition, it would have produced the same DSC result. MPEP 2112.01 states "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 3, octyldodecanol contains 20 carbon atoms. The claimed genus of aliphatic alcohols is disclosed because it encompasses the claimed species.
Regarding claim 4, the claimed concentration range is disclosed because it encompasses 9 wt. %.
Regarding claim 5, it would have been prima facia obvious to a person skilled in the art before the effective filing date of the claimed invention to have modified the composition in Example 3 by adding a tackifier in a concentration from 10 to 70 wt. % of the composition, with a reasonable expectation of success because Nink teaches that the drug containing adhesive composition further comprises one or more tackifiers for the purpose of increasing adhesiveness of the adhesive layer (page 17 lines 10-11) and where the one or more tackifiers is contained in the drug containing adhesive an a concentration from 10 to 70% by weight (page 18 lines 13-16). It would have been obvious to have selected a polyterpene resin obtained by polymerizing pinene as the tackifier, with a reasonable expectation of success because Nink teaches polyterpenes obtained by polymerization of pinene as suitable tackifiers (page 17 lines 13-15 and 21-25). Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness. The claimed concentration range is obvious because it encompasses the prior art concentration range. 
Regarding claim 6, the claimed concentration range is disclosed because it encompasses 5 wt. %.
Regarding claim 7, alpha tocopherol, sodium metabisulfite, and ascorbyl palmitate meet the limitation that requires a stabilizer.
Examiner’s Response to Applicant’s Arguments 
	In the remarks dated July 25, 2022, the applicant traversed the rejections in view of claim amendments. 
	Applicant’s arguments were fully considered but are not persuasive for the following reasons:
	1. Claim rejections were modified to address the newly added limitations. All claimed limitations are obvious as described above. 
	2. Applicant’s arguments regarding unexpected results are not sufficient to overcome obviousness rejections for at least the following reasons. 
	The data does not compare the claimed invention to the closest prior art, which is Example 3 in Nink. Nink’s composition in Example 3 is not the same as comparative examples 4 and 12 in Tables 2 and 6 of the present application. Contrary to applicant’s statement, Nink’s composition does not contain hydrogenated rosin ester. 
	Applicant’s statement “the choice of the alicyclic saturated hydrocarbon resin and the pinene polymer shows unexpected results” is not persuasive because the base claim does not require these two components and the data provided in the specification does not show that the presence of these two components is critical. 
	The applicant is required to meet MPEP 716.02(a)-(g) in order to rebut an obviousness rejection with unexpected results. 	
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
 Primary Examiner, Art Unit 1617